It is presumed that the deceased exercised reasonable care. This presumption *Page 457 
is supported by the evidence in the fact that when he entered the intersection he was traveling at the rate of fifteen miles an hour. He had almost cleared the intersection when the Kelsey car struck the rear of his. Obviously he did everything he could to get out of Kelsey's way, because he veered to the left just before the collision.
On the other hand, Kelsey was traveling on a non-arterial highway, at a most reckless rate of speed, in wanton disregard of the rights of other travelers. While he had the "right of way," it was a right which he was bound to exercise lawfully, without wanton injury to others who were lawfully in the street. To my mind, it is a perversion of the theory of "the right of way" at street intersections, to exculpate the driver of an automobile who maims or kills another traveler, under such facts as are disclosed by the record in this case.
I dissent.
STEINERT, J., concurs with BLAKE, J. *Page 458